Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Examiner does not see where in the original disclosure that it is described how the apparatus can distinguish between work-related movement of the safety line and non-work-related movement that would be interpreted as a mechanical command signal as argued by the applicant.  Where does the original disclosure provide a working example or embodiment that explains how the computer can tell the difference between a deliberate manipulation resulting in extension/retraction as a result of normal work activities vs. a deliberate manipulation resulting in extension/retraction done for the purpose of creating the mechanical command signal.  How does the apparatus identify that the deliberate manipulation is the command signal and not the worker affecting the line doing something else?
For example, the original disclosure doesn’t provide an example or embodiment explaining how the device/computer can tell the difference between a worker doing jumping jacks or jack-hammering or sawing or stretching for example.  See below for additional detail.

Claims 19-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant argues that the “mechanical command signal” is “suitably distinguishable from motions that that arise e.g. in the course of particular work activities in particular work environments” and the particular combination of motions are “less likely to occur as result of workplace activities”. 
But this doesn’t explain how, if one of those “less likely” motions occur, the apparatus can determine it is from work related activity or if a user deliberately made that movement to trigger the command signal. 
After thoroughly reviewing the applicant’s disclosure the examiner does not see enablement for how the apparatus is supposed to distinguish that the mechanical command signal is a result of something other than worker’s movements about their workplace activities. 
[Wingdings font/0xE0]How is the computer supposed to know that an extension or retraction, or a sequence of extensions and retractions of the line is related to a user’s movements about their workplace, or not?
There are numerous situations where the safety line may be extended or retracted in the extension and or retraction is not necessarily related to the user’s movement about their workplace activities.
For example, a construction worker taking a stretch break to stretch their back and legs might bend down reaching for their toes then back up again or using a jack hammer or other tools requiring distinct movements repeatedly. 
Another user who may have been squatting for a period of time while performing a task may do jumping jacks or other repetitive motion to stretch in between tasks. 
How is the computer supposed to know that this repetitive extension retraction of the line is related to stretching, performing a work task, or another situation entirely? 
The disclosure is not enabling as to how the originally disclosed device is making this distinction. 
2164.01(a) Undue Experimentation Factors [R-08.2012]
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
the breath of the claims is not enabled due to the lack of explanation with respect to the “mechanical command signal” as argued by the applicant and how it is interpreted by and distinguished by the computer from other movements.
(B) The nature of the invention;
the nature of the invention is not enabled due to the lack of explanation with respect to the “mechanical command signal” and how it is interpreted and distinguished by the computer from other movements
(C) The state of the prior art;
the state of the prior art does not enable one to figure out how to provide a device as claimed by the applicant were the mechanical command signal is known to be from a work related movement or a non-work-related movement.
(D) The level of one of ordinary skill;
one of ordinary skill in the art would not be enabled to figure out how to provide a device as claimed by the applicant or the mechanical command signal is known to be from a work-related movement or a non-work-related movement.
(E) The level of predictability in the art;
the predictability in the art is not enabled as the computer that is receiving and responding to the mechanical command signals would have to know every single movement of every worker in every environment to even try to figure out whether or not there movement is related to work, taking a break, or other situations entirely. Additionally as noted that what might not be an ordinary movement/extension/retraction at one worksite by one user might be a standard and regular movement/extension/retraction adding another worksite by another user. 
(F) The amount of direction provided by the inventor;
the examiner finds no direction provided by the inventor in the disclosure as to how the computer is to distinguish the mechanical command signal is from something other than work-related movement. Examiner also finds no special or explicit definitions in the disclosure.
(G) The existence of working examples; and
examiner does not see a working example in the disclosure that explains how the device could distinguish  the same movement as being a work or non-work related movement and one of ordinary skill in the art could not create a working example of the claimed apparatus wherein the computer is able to distinguish whether the movement of the line was intended for work or not work (see additional comments on this in Response to arguments below)
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The content does not enable one of ordinary skill in the art to make or use the invention based on the contents of the disclosure as there is no explanation as to how the computer can distinguish between a workers movements around a work area for the purpose of working a job versus a workers movements for something not pertaining to job completion (see additional comments on this in Response to arguments below)
Note that the above mentions of ‘not enabled’ are considered in light of undue burden.  It would be an undue burden on the examiner to figure out how to figure this out.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.
It is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole. 858 F.2d at 737, 740, 8 USPQ2d at 1404, 1407.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. These factual considerations are discussed more fully in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).

 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 19, and now also 38, it is still not clear how the “mechanical command signal” is identifiable over other extension or retraction of a safety line while a user is performing the work duties. As noted in the above 112(a) rejections, how is the computer supposed to know that this repetitive extension retraction of the line is related to stretching, performing a work task, or another situation entirely?  The amendment adding the language “deliberate manipulation” does not help distinguish as a worker’s movement performing his/her job would also be deliberate manipulation. 
Applicant argues that the “mechanical command signal” is “suitably distinguishable from motions that that arise e.g. in the course of particular work activities in particular work environments” and the particular combination of motions are “less likely to occur as result of workplace activities”. 
But this doesn’t explain how, if one of those “less likely” motions occur, the apparatus can determine it is from work related activity or if a user deliberately made that movement to trigger the command signal. 
Appropriate correction and clarification are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 21-26, 28-31 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fife (US 2017/0368387).
Fife discloses:
19. A method of operating a self-retracting fall-protection apparatus (figures 1), the method comprising: 
receiving and identifying a mechanical command signal (extension and/or retraction of line) originating from a safety line (lanyard 104 of SRL) with a proximal end that is attached to a rotatable drum (figures 1, 3, 4) of the self-retracting fall-protection apparatus (figures 1, 3, 4) and with a distal end (106b) that is attachable to a harness of a user (102; figures 1 and 3-5) of the apparatus; and, 
upon receiving and identifying the mechanical command signal, performing at least one action (figure 6 and spec [0005]->[0007]; see paragraphs inserted below),
wherein the mechanical command signal comprises a predetermined sequence of states ([0031]) of the safety line that is the result of deliberate manual manipulation (extension and/or retraction of line 104; see also NOTE below) of a distal section of the safety line by a user (figure 4A), and 
wherein the self-retracting fall-protection apparatus comprises a housing (108; figure 1) to which the rotatable drum is rotatably connected (known component and construction of SRL) and further comprises a computing device (figure 2) configured to receive and identify the mechanical command signal that originates from the safety line ([0022]), by way of at least one sensor (160, 170, 175) that is resident on the housing of the apparatus (figure 3) and that is configured to sense a state of the safety line ([0022], [0023]) and wherein the computing device is further configured to perform the at least one action upon receiving and identifying the mechanical command signal ([0025])
NOTE: deliberate manual manipulation of the safety line can be accomplished by a user walking around, a user standing up or sitting down, a user adjusting, putting on, or taking off his/or harness for example; all of which are deliberate actions that would manipulate the line and be processed by sensors. With the respect to the “predetermined sequence of states of the safety line” once such sequence of state of Fife would be the safety line being deployed a safe length, and then changing to a length that would put a user too near the edge of the elevated surface; which in turn would be interpreted by the processer and action (locking) taken. The limits being set via user interface (230, [0031])




    PNG
    media_image1.png
    1059
    575
    media_image1.png
    Greyscale
            
21. Wherein the mechanical command signal comprises a predetermined sequence of motions of the safety line that includes at least one retraction of the safety line (figure 4A demonstrates an example of where/how different distances/extensions/retractions are read/sensed/interpreted with respect to the user and the varying safety boundary; see also [0007] & paragraphs inserted above and below)
 22.  Wherein the mechanical command signal comprises a predetermined sequence of motions (movement around and memory of irregular/non-uniform perimeter) of the safety line that includes at least one extension of the safety line (figure 4A demonstrates an example of where/how different distances/extensions/retractions are read/sensed/interpreted with respect to the user and the varying safety boundary see also [0007] & paragraphs inserted below).
23. Wherein the mechanical command signal comprises a predetermined sequence of motions (movement around memory of irregular/non-uniform perimeter) of the safety line that includes at least successive, alternating extensions and retractions of the safety line (figure 4A demonstrates an example of where/how different distances/extensions/retractions are read/sensed/interpreted with respect to the user and the varying safety boundary see also [0007] paragraphs inserted below)

    PNG
    media_image2.png
    401
    593
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    808
    584
    media_image3.png
    Greyscale

24. Wherein the mechanical command signal includes at least one predetermined wait time interval during which the safety line is held stationary ([0018], [0025], [0036], [0038], [0043])
25. Wherein the mechanical command signal includes at least one engaging of a braking mechanism of a housing of the self-retracting fall-protection apparatus ([0018], [0025], [0036], [0038], [0043])
26: Wherein the mechanical command signal comprises a predetermined sequence of successive, alternating engaging and disengaging of the braking mechanism (as the user nears and then backs away from the perimeter which would result in engaging and disengaging of braking mechanism) of the housing of the apparatus (figure 4A demonstrates an example of where/how different distances/extensions/retractions are read/sensed/interpreted with respect to the user and the varying safety boundary see also [0007] & paragraphs inserted above).
28. Wherein the at least one housing-resident sensor is chosen from at least one of a position sensor (160, 170), a tension sensor, a speedometer, or an accelerometer (175), and combinations thereof.  
29. Wherein the computing device is configured to receive and identify the mechanical command signal that originates from the safety line, by using at least one housing- resident sensor to directly interrogate at least one of a position, a tension, a speed, or an acceleration, of the safety line (see [0036] below).  
  
    PNG
    media_image4.png
    217
    595
    media_image4.png
    Greyscale

30. wherein the computing device (210) is configured to receive and identify a mechanical command signal that originates from the safety line (see above), by using at least one housing-resident sensor (160, 170, 175), to interrogate at least one of a rotational position (160, 170), a rotational tension, a rotational speed, or a rotational acceleration (175), of the rotatable drum to which the proximal end of the safety line is attached ([0016]- [0018], and [0036] talk about real time receiving signals and comparing (aka “interrogating”) to predetermined values).
 31. wherein the at least one housing-resident sensor is configured to sense a state of the safety line by way of monitoring at least one component of a braking mechanism of the housing of the apparatus (safety line is monitored and that is part of the braking system as it is what triggers the brake by its movement/acceleration/position, etc).  

  38. Wherein the self-retracting fall-protection apparatus is a self- retracting lifeline or a self-retracting descender ([0005], [0021] and [0033]).   



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fife et al. as applied to claim 19 above, and further in view of Baillargeon (US pub 2015/0027808). Fife et al. does not disclose wherein the at least one action that is performed is a non-mechanical action, changing the state of the computing device, logging actions, requesting more information, communicating wirelessly and/or terminating commuinication. 
However, Baillargeon teaches:
32. wherein the at least one action that is performed is a non-mechanical action (audio and visual actions).

    PNG
    media_image5.png
    404
    654
    media_image5.png
    Greyscale

 33. wherein the at least one action that is performed includes at least one of the following actions: changing the computing device from a stand-by state to a ready state ([0060] when system identifies a qualified worker is attached the system allows operation rather than block it); changing the computing device from a ready state to a stand-by state ([0060] by tracking when the smart hooks are detached); performing a self-check of the computing device; logging a time event (tracking of attachment and detachments of smart hook 40 [0060]); logging an action and/or status of a user of the apparatus (tracking of attachment and detachments of smart hook 40 and identifying users qualifications for operations [0060]); and monitoring an environmental parameter (see paragraphs included below).  
34. wherein the at least one action that is performed comprises a notification action chosen from the group of actions consisting of emitting a visible signal and emitting an audible signal (audio and visual alarms and alerts [0060][Wingdings font/0xE0][0063]; see below).  
35. wherein the computing device is configured to receive and identify an initial mechanical command signal (ie: connection of smart hook 40 to user), to send a request-for-confirmation signal upon receiving and identifying the initial command signal, to receive and identify a confirmation signal (signals that check and confirm user’s identity and qualifications), and to take an action upon receiving and identifying the confirmation signal (allow or deny operation based on user’s qualifications; [0060]).  





    PNG
    media_image6.png
    1243
    704
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    281
    707
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    883
    704
    media_image8.png
    Greyscale

36. wherein the at least one action that is performed comprises a communication action comprising sending a wireless communication to a mobile device and/or to a base unit (wireless transmitter, [0060]).  
37. The method of claim 27 wherein the at least one action that is performed comprises a communication action chosen from the group consisting of: establishing communication with a mobile device carried by a user of the fall-protection apparatus and pairing the computing device with the mobile device; and, terminating communication with a mobile device with which the computing device had been previously communicating (communications methods with mobile devices; [0040], [0043], [0057]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the self-retracting fall protection apparatus of Fife et al. with audio and/or visual alarms, adjustment of the states of the device, logging action ability, request for more information ability and communication and pairing with a mobile device, as taught by Baillargeon so as to provide additional safety precautions to both the users of the device and those therearound by expanding the actions/reactions and increasing the information processed and communicated. 

 
Response to Arguments
Applicant's arguments filed August 29, 2022 have been fully considered but they are not persuasive. 
With respect to arguments directed the 112 rejections, examiner has updated the comments above in response to applicant’s remarks. 
With respect the prior art rejections, Applicant’s remarks are primarily directed to the argument that the prior art applied, Fife and Baillargeon, are only for responding to a worker walking around doing their work-related tasks and does not teach a method incorporating a mechanical command signal as defined by the applicant.
As noted above, there are some enablement issues with how the apparatus knows whether the extension and retraction on the line is an intentional command or the result of a user performing a repetitive task, or stretch, or other movement. Nowhere does the applicant discloses how the apparatus knows the intent of the movement of the line. In response to the argument that the movements are deliberate, examiner points out that a workers movement about a work site, stretching, etc are all deliberate movements that could results in patterns of extensions and retractions. 
As explained above there are many different sequences of movements, extensions, retractions in many different work environments, by many different users. Some users may stop to take stretch breaks, causing repetitive sequence of extension and retractions of the safety lanyard. A user may need to adjust their harness, which may result in small incremental adjustments of the safety line. Neither of these situations are related to a worker walking around performing their duties. How is the computer supposed to know that?
Both Fife and Baillargeon teach methods of operating a self-retracting fall-protection apparatus that respond to mechanical command signals originating from a safety line, as explained in the above prior art rejections. It appears applicant is arguing that the intent of the prior art is different than what applicant is seeking. However, just because the intent of Fife and Baillargeon may differ from applicant’s does not change the fact that this art still reads on the claims.
For at least these reasons the claims remain rejected. Examiner asks the applicant to consider all outstanding rejections and provide clarification where needed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634